       Case 1:19-mc-00540-GBD-GWG Doculll~nt 18 Filed 01/29/20 Page 1 of 2
                                                                                                                  Daniel S. Weinberger

GIBBONS!                                                                                                     ll
                                                                                                                  Counsel

                                                                                                                  Gibbons P.C.


                                                                                           -·· .l'IIl
                                                                                                                  One Pennsylvania Plaza
                                                                                                                  37th Floor
                                                                   T \'
                                                                   .,                   ·'·c:·1·)                 New York, NY 10119-3701
                                                                                                                  Direct: 212--613-2063 Fax: 212-554-9632

                                   I, -                      ---I 1-go-I J-~---- i'I·                             dweinberger@gibbonslaw.com



                                                                          -··
                                                                          ,,. .• ""
                                                                                          ----------'
                                                                                      -- '''""'··•..,..,_!   I




                                                           January 29, 2020

FILED & SERVED ELECTRONICALLY (via ECF as a Letter)

Hon. Gabriel W. Gorenstein
                                                                                                                                         rNDORSED
United States Magistrate Judge
United States District Court
Southern District ofNew York
500 Pearl Street
New York, NY 10007

          Re: Bridgeton Landjj, , LLC v. Mallinckrodt LLC and Everzinc USA, Inc.
              Miscellaneo Action No. 1:19-mc-00540

Dear Magistrate Ju             e Gorenstein:

        We r resent respondent Citigroup Inc. ("Citigroup") in the above-captioned
miscellan us action, wherein petitioner Bridgeton Landfill, LLC ("Petitioner") has filed a
motion compel production of documents from respondent Citigroup pursuant to Fed. R. Civ.
P. 45 )(2)(B)(i) ("Motion to Compel"), relating to a subpoena issued out of the United States
Di rict Court for the Eastern District of Missouri in Bridgeton Landfill, LLC v. Mallinckrodt
   C and EverZinc USA Inc., Civil Action No. 4:18-cv-01800-RWS. We write pursuant to Rule
 .E of Your Honor's Individual Practices, with the consent of Petitioner's counsel, to request a
short further extension of the briefing schedule on Petitioner's Motion to Compel such that (a)
Citigroup's response to Petitioner's Motion to Compel will be due on or before January 31, 2020
and (b) Petitioner's reply, if any, may be filed on or before February 19, 2020.

          In support of this request, Citigroup states:

        1.      Citigroup agreed to waive formal service of Petitioner's Motion to Compel and
accept electronic service through counsel on November 26, 2019, provided that Petitioner agreed
to grant Citigroup an extension of time to respond to the Motion to Compel. Assuming service
was completed on November 26, 2019, Citigroup's response initially would have been due on or
before December 10, 2019 and Petitioner's reply would have been due on or before December
17, 2019, pursuant to Local Civil Rule 6.l(b).

        2.      With the consent of Petitioner, Citigroup requested and received from Judge
Daniels (prior to the order of reference to Your Honor) an extension of the briefing schedule
such that Citigroup's response became due on or before December 20, 2019, and Petitioner's
reply, if any, became due on or before January 8, 2020.


New Jersey New York Pennsylvania Delaware Washington, DC Florida   - - - - - - - - - - - gibbonslaw.com - - - - -



                                                                                                                           2770292.1111467-100187
